Title: John Chambers to Thomas Jefferson, 20 January 1813
From: Chambers, John
To: Jefferson, Thomas


          sir New York 20th Jany 1813 
          I shall make no Apology for troubling you with this Letter, as it encloses some information which I believe will be acceptable to you, if it has not yet reached you thro’ some other channel.Permit me to express a hope, that the small parcel of Fiorin which I had the honour of sending you, has succeeded; & that (when it is altogether convenient) you will do me the favour of informing me, in what degree you have found your Soil & Climate as likely to agree with its cultivation
          Accept my best wishes, & believe me, Sir with unfeigned respect Your obedient servtJ: Chambers
        